         Case 1:11-cv-00564-MBH Document 142 Filed 08/07/20 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS



MICHAEL ETCHEGOINBERRY, et al.,
                                                        No. 11-564 L
                       Plaintiffs,
                                                        Senior Judge Marian Blank Horn
       v.
                                                        Electronically filed on
THE UNITED STATES OF AMERICA,                           August 7, 2020

                       Defendant.


                                     JOINT STATUS REPORT

       This Court’s July 20, 2020 Order (ECF 139) provided that, “if the plaintiffs do not amend

their complaint, on or before Monday, August 10, 2020, the parties shall submit a joint

submission that lists citations to ancillary cases to the above-captioned case, as well as a

summary of events which form the history of this case.” On July 23, 2020, Plaintiffs notified the

Court that they intend to file an amended complaint. See Plaintiffs’ Status Report (ECF 140).

Accordingly, Plaintiffs and the United States of America plan to provide the above-referenced

joint submissions after Plaintiffs file their amended complaint.
       Case 1:11-cv-00564-MBH Document 142 Filed 08/07/20 Page 2 of 2




Dated: August 7, 2020                       Respectfully submitted,


BEVERIDGE & DIAMOND, P.C.                   Jean E. William
                                            Deputy Assistant Attorney General
                                            Environment & Natural Resources Division
s/ Eric L. Klein
Eric L. Klein                               s/ Frank J. Singer
Gus B. Bauman                               FRANK J. SINGER
1350 I Street, N.W., Suite 700              WILLIAM J. SHAPIRO
Washington, DC 20005                        United States Department of Justice
Tel: (202) 789-6000 / Fax: (202) 789-6190   Environment & Natural Resources Division
Email: eklein@bdlaw.com                     Natural Resources Section
        gbauman@bdlaw.com                   Post Office Box 7611
                                            Washington, D.C. 20044-7611
KERSHAW, COOK & TALLEY PC                   Telephone: (202) 616-9409
William A. Kershaw                          Fax: (202) 305-0506
401 Watt Avenue                             Email: frank.singer@usdoj.gov
Sacramento, CA 95864
Tel: (916) 448-9800 / Fax: (916) 669-4499   Attorneys for the United States
Email: bill@kctlegal.com

Counsel for Plaintiffs
